per curiam:
The petition of the pro se plaintiff, a citizen and resident of the Philippines, seeks to recover (1) $560,838, which is based upon a claim against the United States by ex-Governor Carl M. Moore, which the latter allegedly assigned to the plaintiff in 1941, and (2) $30,000 representing a certificate of indebtedness of the United States to the government of the Philippine Islands, which *818the plaintiff states was burned in the Philippines during the Japanese War. The claim of ex-Governor Moore rests upon the burning of the money in a hospital in Cleveland, Ohio, in 1929, when he was hospitalized there.
The theory upon which the plaintiff seeks to recover from the United States is unclear. In any event, the petition, filed on January 25, 1982, is barred by the six-year statute of limitations in 28 U.S.C. §2501 (1976). Plaintiffs own allegations establish that his claims are based upon events that took place more than 50 and 35 years ago.
The petition is dismissed.